Exhibit 10.3

Execution Version

AMENDMENT NO. 1 TO RIGHTS AGREEMENT

THIS AMENDMENT NO. 1 (the “Amendment”), dated as of November 25, 2013, to the
Rights Agreement (the “Rights Agreement”), dated as of March 11, 2005, by and
between HARRIS INTERACTIVE INC., a Delaware corporation (the “Corporation”), and
AMERICAN STOCK TRANSFER & TRUST COMPANY (the “Rights Agent”), is being executed
at the direction of the Corporation. Capitalized terms used in this Amendment
and not otherwise defined herein shall have the meanings given them in the
Rights Agreement.

WHEREAS, Section 27 of the Rights Agreement provides that, except as
specifically set forth therein, the Corporation and the Rights Agent shall, if
the Corporation so directs, supplement or amend any provision of the Rights
Agreement without the approval of any holders of Rights or certificates
representing Common Shares;

WHEREAS, pursuant to Section 27 of the Rights Agreement, the Corporation has
delivered to the Rights Agent a certificate signed by an appropriate officer of
the Corporation which states that the proposed amendment of the Rights Agreement
is in compliance with the terms of Section 27 of the Rights Agreement;

WHEREAS, Nielsen Holdings N.V. (“Parent”), Prime Acquisition Corp. (“Acquisition
Subsidiary”) and the Corporation contemplate entering into an Agreement and Plan
of Merger (the “Merger Agreement”), dated as of the date hereof, providing for,
among other things, (i) a cash tender offer (the “Offer”) by Acquisition
Subsidiary to purchase all of the outstanding Common Shares (together with the
preferred share purchase rights attached thereto issued pursuant to the Rights
Agreement), and (ii) following the consummation of the Offer, the merger of
Acquisition Subsidiary with and into the Corporation (the “Merger”) with the
Corporation as the surviving entity in the Merger, in each case, on the terms
and subject to the conditions set forth in the Merger Agreement; and

WHEREAS, the Corporation desires to amend the Rights Agreement, as set forth
herein, to facilitate the transactions contemplated by the Merger Agreement.

NOW, THEREFORE, in accordance with the procedures for amendment of the Rights
Agreement set forth in Section 27 thereof, and in consideration of the foregoing
and the mutual agreements herein set forth, the parties hereto, intending to be
legally bound, hereby agree as follows:

1. AMENDMENT TO SECTION 1.

(a) The definition of “Acquiring Person” in Section 1(a) of the Rights Agreement
is hereby amended by adding the following sentence to the end of said
Section 1(a):

“Notwithstanding anything in this Agreement to the contrary, none of Parent,
Acquisition Subsidiary or any of their respective Affiliates or Associates shall
be or become an Acquiring Person solely by reason of, and the term “Acquiring
Person” shall not include any of Parent, Acquisition Subsidiary or any of their
respective Affiliates or Associates, solely by reason of any Exempt Event.”

(b) The definition of “Beneficial Owner” in Section 1(g) of the Rights Agreement
is hereby amended to add the following sentence at the end thereof:

“Notwithstanding anything in Section 1(g) to the contrary, none of Parent,
Acquisition Subsidiary, or any of their respective Affiliates or Associates,
individually or collectively, shall be deemed the “Beneficial Owner” or shall be
deemed to “beneficially own” any Common Shares solely by reason of any Exempt
Event.”

(c) The definition of “Distribution Date” in Section 1(m) of the Rights
Agreement is hereby amended to add the following at the end thereof immediately
prior to the period:

“; PROVIDED, HOWEVER, that, notwithstanding anything in this Agreement to the
contrary, a Distribution Date shall be deemed not to have occurred solely as a
result of any Exempt Event”.



--------------------------------------------------------------------------------

(d) The definition of “Interested Stockholder” in Section 1(q) of the Rights
Agreement is hereby amended to add the following sentence to the end of said
Section 1(q):

“Notwithstanding anything in Section 1(q) to the contrary, none of Parent,
Acquisition Subsidiary, or any of their respective Affiliates or Associates,
individually or collectively, shall be deemed an “Interested Stockholder” solely
by reason of any Exempt Event.”

(e) The definition of “Permitted Offer” in Section 1(s) of the Rights Agreement
is hereby amended to add the following sentence to the end of said Section 1(s):

“For the avoidance of doubt, the Offer (including any amendments, supplements or
modifications thereto) and the other transactions contemplated by the Merger
Agreement shall constitute a “Permitted Offer” hereunder.”

(f) The definition of “Section 11(a)(ii) Event” in Section 1(dd) of the Rights
Agreement is hereby amended to add the following at the end thereof immediately
prior to the period:

“; PROVIDED, HOWEVER, that, notwithstanding anything in this Agreement to the
contrary, a Section 11(a)(ii) Event shall be deemed not to have occurred, and
the provisions of such section shall not be made or given effect, solely as a
result of any Exempt Event”.

(g) The definition of “Section 13 Event” in Section 1(ee) of the Rights
Agreement is hereby amended to add the following at the end thereof immediately
prior to the period:

“; PROVIDED, HOWEVER, that, notwithstanding anything in this Agreement to the
contrary, a Section 13 Event shall be deemed not to have occurred, and the
provisions of such section shall not be made or given effect, solely as a result
of any Exempt Event”.

(h) The definition of “Shares Acquisition Date” in Section 1(gg) of the Rights
Agreement is hereby amended to add the following sentence at the end thereof:

“Notwithstanding anything in this Agreement to the contrary, no Shares
Acquisition Date shall be deemed to have occurred solely as a result of any
Exempt Event.”

(i) The definition of “Triggering Event” in Section 1(ll) of the Rights
Agreement is hereby amended to add the following at the end thereof immediately
prior to the period:

“; PROVIDED, HOWEVER, that, notwithstanding anything in this Agreement to the
contrary, a Triggering Event shall not be deemed to have occurred, solely as a
result of any Exempt Event”.

(j) Section 1 of the Rights Agreement is hereby amended by adding the following
new definitions to the end of Section 1 as new paragraphs (nn), (oo), (pp),
(qq), (rr), (ss), (tt) and (uu):

(nn) “Acquisition Subsidiary” shall mean Prime Acquisition Corp., a Delaware
corporation.

(oo) “Exempt Event” shall mean (i) the approval, execution, delivery,
performance or public announcement of the Merger Agreement (including any
amendments, supplements or modifications thereto), (ii) the public announcement
of the Offer (including any amendments, supplements or modifications thereto),
(iii) the commencement of the Offer or the purchase of Common Shares pursuant to
the Offer, (iv) the consummation or public announcement of the Merger and other
transactions contemplated by the Merger Agreement, or (v) the approval,
execution, delivery, performance or public announcement of the Stockholder
Tender Agreement (including any amendments, supplements or modifications
thereto).

(pp) “Expiration Date” shall have the meaning set forth in Section 7(a) hereof.

(qq) “Merger” shall have the meaning ascribed to such term in the Merger
Agreement.

(rr) “Merger Agreement” shall mean that certain Agreement and Plan of Merger by
and among Parent, Acquisition Subsidiary and the Corporation, dated as of
November 25, 2013 (as such agreement may be amended, modified or supplemented
from time to time).

(ss) “Offer” shall have the meaning ascribed to such term in the Merger
Agreement.

(tt) “Parent” means Nielsen Holdings N.V., a Netherlands entity.

(uu) “Stockholder Tender Agreement” shall have the meaning ascribed to such term
in the Merger Agreement.

 

2



--------------------------------------------------------------------------------

2. AMENDMENT TO SECTION 2. Section 2 of the Rights Agreement is hereby amended
to delete the following language from the first sentence thereof: “and the
holders of the Rights (who, in accordance with Section 3 hereof, shall prior to
the Distribution Date also be the holders of Common Shares)”.

3. AMENDMENT TO SECTION 7. Section 7(a) of the Rights Agreement is hereby
amended and restated in its entirety to read as follows:

“(a) Subject to Section 7(e) hereof, the registered holder of any Right
Certificate may exercise the Rights evidenced thereby (except as otherwise
provided herein) in whole or in part at any time after the Distribution Date
upon surrender of the Right Certificate, with the form of election to purchase
and the certificate on the reverse side thereof duly executed, to the Rights
Agent at the principal office or offices of the Rights Agent designated for such
purpose, together with payment of the aggregate Purchase Price for the total
number of one one-thousandths of a Preferred Share (or other securities, as the
case may be) as to which such surrendered Rights are exercised, at or prior to
the earliest of (i) the close of business on March 11, 2015 (the “Final
Expiration Date”), (ii) the time at which the Rights are redeemed as provided in
Section 23 hereof (the “Redemption Date”) and (iii) the time immediately prior
to the Effective Time (as defined in the Merger Agreement), but only if the
Effective Time shall occur (the earliest of (i), (ii) and (iii) being herein
referred to as the “Expiration Date”). The Corporation shall notify the Rights
Agent promptly after the occurrence of the Expiration Date.”

4. AMENDMENT TO SECTION 11. The Section 11 of the Rights Agreement is hereby
amended to add the following after the first sentence of Section 11:

“The provisions of Section 11 shall not apply to an Exempt Event.”

5. AMENDMENT TO SECTION 13. Section 13 of the Rights Agreement is hereby amended
by adding the following to the end of Section 13 as a new paragraph:

“The provisions of Section 13 shall not apply to an Exempt Event.”

6. AMENDMENT TO SECTION 23. Section 23 of the Rights Agreement is hereby amended
to add a new subsection (c):

(c) Notwithstanding anything herein to the contrary, immediately prior to the
Effective Time (as defined in the Merger Agreement), but only if the Effective
Time (as defined in the Merger Agreement) shall occur, (a) this Rights Agreement
shall be terminated and be without further force or effect, (b) none of the
parties to this Rights Agreement will have any rights, obligations or
liabilities hereunder, and (c) the holders of the Rights shall not be entitled
to any benefits, rights or other interests under this Rights Agreement,
including, without limitation, the right to purchase or otherwise acquire Series
A Preferred Stock or any other securities of the Company or of any other Person;
provided, however, that notwithstanding the foregoing, Sections 18 and 20 hereof
shall survive the termination of this Rights Agreement.

6. AMENDMENT TO SECTION 25. Section 25(a)(iv) of the Rights Agreement is hereby
amended to add the following at the end thereof immediately prior to the comma
in the last line of Section 25(a)(iv):

“, in each case, other than an Exempt Event”.

7. AMENDMENTS TO SUMMARY OF RIGHTS. Exhibit C (“Summary of Rights to Purchase
Preferred Shares”) of the Rights Agreement shall be deemed amended in a manner
consistent with this Amendment.

8. BENEFITS OF THIS AGREEMENT. All the covenants and provisions of this
Amendment by or for the benefit of the Corporation or the Rights Agent shall
bind and inure to the benefit of their respective successors and assigns
hereunder.

9. SEVERABILITY. If any term, provision, covenant or restriction of this
Amendment is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Amendment shall remain in full force and
effect and shall in no way be affected, impaired or invalidated; provided,
however, that notwithstanding anything in this Amendment to the contrary, if any
such term, provision, covenant or restriction is held by such court or authority
to be invalid, void or unenforceable and the

 

3



--------------------------------------------------------------------------------

Board of Directors of the Corporation determines in its good faith judgment that
severing the invalid language from this Amendment would adversely affect the
purpose or effect of this Amendment and the right of redemption set forth in
Section 23 of the Rights Agreement shall have expired, such right shall be
reinstated and shall not expire until the tenth (10th) Business Day following
the date of such determination by the Board of Directors of the Corporation.

10. GOVERNING LAW. This Amendment shall be deemed to be a contract made under
the laws of the State of Delaware and for all purposes shall be governed by and
construed in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed entirely within Delaware.

11. EFFECTIVENESS AND EFFECT OF AMENDMENT.

(a) Notwithstanding anything to the contrary set forth in Section 27, this
Amendment shall become effective as of the date first written above, but such
effectiveness is contingent upon the execution and delivery of the Merger
Agreement by the parties thereto. The Corporation shall notify the Rights Agent
via electronic mail of such execution and delivery of the Merger Agreement
promptly thereafter.

(b) Except as specifically modified herein, the Rights Agreement shall not
otherwise be supplemented or amended by virtue of this Amendment, but shall
remain in full force and effect. The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, constitute a
waiver or amendment of any provision of the Rights Agreement. Upon and after the
effectiveness of this Amendment, each reference in the Rights Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Rights Agreement, and each reference in any other document to “the Rights
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Rights Agreement, shall mean and be a reference to the Rights Agreement as
modified hereby.

12. DESCRIPTIVE HEADINGS. Descriptive headings of the several sections of this
Amendment are inserted for convenience only and shall not control or affect the
meaning or construction of any of the provisions hereof.

13. COUNTERPARTS. This Amendment may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument. A signature to this Agreement transmitted electronically shall
have the same authority, effect, and enforceability as an original signature.

14. CERTIFICATION. The officer of the Corporation executing this Amendment,
being an appropriate officer of the Corporation and authorized to do so by
resolution of the Board of Directors of the Corporation duly adopted and
approved at a meeting held on November 24, 2013, hereby certifies to the Rights
Agent that the supplements and amendments to the Rights Agreement set forth in
this Amendment are in compliance with the terms of Section 27 of the Rights
Agreement.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and attested, all as of the day and year first above written.

 

HARRIS INTERACTIVE INC. By:  

/s/ Al Angrisani

Name:   Al Angrisani Title:   President and Chief Executive Officer

[Signature Page to Rights Amendment]



--------------------------------------------------------------------------------

AMERICAN STOCK TRANSFER & TRUST COMPANY By:  

/s/ Paula Caroppoli

Name:   Paula Caroppoli, Senior Vice President Title:   Authorized Signatory

[Signature Page to Rights Amendment]